EXHIBIT 10.4
EXECUTION COPY
 
AMENDMENT NO. 1
to
SHAREHOLDER AGREEMENT
between
TIME WARNER INC.
and
TIME WARNER CABLE INC.
Dated as of May 20, 2008
 

 



--------------------------------------------------------------------------------



 



     AMENDMENT NO. 1 (this “Amendment”), dated as of May 20, 2008, to
SHAREHOLDER AGREEMENT (the “Shareholder Agreement”), dated April 20, 2005,
between TIME WARNER INC., a Delaware corporation (“TWX”), and TIME WARNER CABLE
INC., a Delaware corporation (the “Company”).
          WHEREAS TWX and the Company have previously entered into the
Shareholder Agreement;
          WHEREAS concurrently with or prior to the execution of this Amendment,
in connection with the contemplated separation of TWX and the Company, TWX, the
Company, Time Warner Entertainment Company, L.P, TW NY Cable Holding Inc.,
Warner Communications Inc., Historic TW Inc. and American Television and
Communications Corporation are entering into the Separation Agreement; and
          WHEREAS TWX and the Company desire to terminate the Shareholder
Agreement.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged by this Amendment, TWX and the Company,
for themselves, their successors and assigns, agree as follows:
          SECTION 1.01. Definitions. Capitalized terms used but not defined in
this Amendment shall have the meanings set forth in the Shareholder Agreement.
          SECTION 1.02. Termination of Shareholder Agreement.
          (a) Effective on the Separation Date, as defined in the Separation
Agreement (the “Termination Date”), the parties hereby terminate the Shareholder
Agreement in its entirety and release, waive and discharge all rights, benefits,
liabilities and obligations thereunder, including with respect to any breach or
alleged breach thereof on or prior to the Termination Date. As of the
Termination Date, each and every provision of the Shareholder Agreement
(including any provision thereof that purports to survive termination) shall be
of no further force and effect.
          (b) If the Separation Agreement is terminated prior to the Separation
Date, this Amendment shall automatically terminate.
          SECTION 1.03. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICTS OF LAW RULES OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Amendment to be
signed by their duly authorized representatives.

            TIME WARNER INC.,
        by   /s/ John K. Martin, Jr.         Name:   John K. Martin, Jr.       
Title:   Executive Vice President & Chief
Financial Officer        TIME WARNER CABLE INC.,
        by   /s/ Robert D. Marcus         Name:   Robert D. Marcus       
Title:   Senior Executive Vice
President & Chief Financial
Officer     

2